PER CURIAM
*607Berry Livingston ("Defendant") appeals from the Judgment upon his conviction after a jury trial on one count of possession of a controlled substance with intent to distribute in violation of Section 195.211 RSMo. 20001 ,2 and one count of possession of drug paraphernalia with intent to use in violation of Section 195.2333 . We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the Judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo. 2000 as amended.


Effective January 1, 2017, this Section has been transferred to Section 579.055.


Effective January 1, 2017, this Section has been transferred to Section 579.074.